Citation Nr: 1421406	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for scoliosis.

3.  Entitlement to service connection for left hip disability, including as secondary to low back disability.

4.  Entitlement to service connection for right hip disability, including as secondary to low back disability.

5.  Entitlement to an increased (compensable) disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the Muskogee, Oklahoma Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a September 2002 rating decision, the RO denied service connection for scoliosis.  In a January 2010 rating decision, the RO granted service connection for bilateral hearing loss and assigned a disability rating of 90 percent.  In May 2010 and June 2010 rating decisions, the RO denied service connection for low back disability.  In a May 2011 rating decision, the RO decreased the disability rating for bilateral hearing loss from 90 percent to 0 percent.  In a September 2011 rating decision, the RO denied reopening of previously denied claims for service connection for low back disability and scoliosis.  The RO also denied service connection for left and right hip disabilities, and continued a 0 percent disability rating for bilateral hearing loss.

In December 2012, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In October 2013, the Board granted reopening of a previously denied claim for service connection for low back disability.  The Board determined that service connection for scoliosis, on the merits, is on appeal before the Board (rather than a request to reopen a previously denied claim).  The Board determined that an increase from an existing 0 percent disability rating for bilateral hearing loss is on appeal before the Board (rather than an appeal of an earlier decrease in the rating for hearing loss).  The Board remanded to the RO, for appropriate procedural action and the development of additional evidence, the issues of service connection for low back disability, scoliosis, and left and right hip disabilities, and an increased disability rating for hearing loss.  With respect to the issues of service connection for low back disability and left and right hip disabilities, and an increased disability rating for hearing loss, the Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review of those issues.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file is in electronic form.  The Board has reviewed both his file in the Veterans Benefits Management System (VBMS) and his file in the Virtual VA system, to ensure a total review of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for acquired psychiatric disability including post-traumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for scoliosis is addressed in the REMAND portion of the decision below and is again REMANDED to the RO.



FINDINGS OF FACT

1.  No chronic low back disorder was reported during the Veteran's service or the year following his service.

2.  Lumbar spine degeneration that was found many years after service is not causally related to duties or any injury or disease in service.

3.  Occasional bilateral hip pain reported during service did not lead to a diagnosis during service of any hip injury or chronic hip disorder.

4.  Bilateral hip pain, with chronic strain and bursitis, that was noted many years after service, arose after service and is not related to symptoms reported in service.

5.  The Veteran's hearing impairment is no worse than level I in the right ear and level I in the left ear.


CONCLUSIONS OF LAW

1.  Current low back disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Current left hip disability was not incurred or aggravated in service, may not be presumed to have been incurred in service, and is not caused or worsened by any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  Current right hip disability was not incurred or aggravated in service, may not be presumed to have been incurred in service, and is not caused or worsened by any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4.  The Veteran's bilateral hearing loss does not meet the criteria for a disability rating higher than 0 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letters issued in August 2002, August 2003, January 2004, October 2009, January 2010, and May 2010.  In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection.   The letters informed the Veteran how VA assigns disability ratings and effective dates.  The letters also stated who was to provide the evidence.

In the December 2012 Board videoconference hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearing constitutes harmless error.

The Veteran's file (including information in VBMS and Virtual VA) contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the December 2012 Board videoconference hearing.  The Veteran has had VA examinations that adequately addressed his back and hip disabilities service connection claims and his hearing loss rating claim.  In particular, a 2013 examination regarding the Veteran's hearing loss included analysis and discussion of the reliability of test results.

In response to the October 2013 Board remand, a new VA audiology examination was conducted, and the claims for service connection for low back and left and right hip disabilities were reconsidered.  The Board is satisfied that there has been substantial compliance with the remand directives with respect to the claims for service connection for low back and left and right hip disabilities and for an increased rating for hearing loss.  Therefore, no additional remand is needed with respect to those issues.  The Board may proceed with review of those issues.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the issues that the Board is deciding at this time, the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of those issues on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Low Back Disability

The Veteran essentially contends that his current low back disability is attributable to his service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, may be presumed to be service connected if manifest to a compensable degree within one year after separation from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

When the Veteran was examined for entrance into service, the examiner checked normal for the condition of his spine.  The Veteran's service treatment records are silent for any complaints or findings regarding his back.  When he was examined for separation from service, the examiner checked normal for the condition of his spine.

After separation from active service, the Veteran had National Guard service.  In a September 1965 National Guard enlistment examination, the examiner checked normal for the condition of the Veteran's spine.  The Veteran checked no for any history of arthritis, rheumatism, bone deformity, or joint deformity.  He wrote, "I consider myself in excellent health."

The claims file does not contain records of medical treatment of the Veteran during the years directly following his service.  The claims file contains records of treatment of the Veteran more recently, from 2004 forward.  In VA treatment in November 2004, the Veteran reported a history of chronic low back pain.  It was noted that in 1997 imaging showed significant degenerative disease at L4-L5.  The treating clinician described the Veteran's low back disorder as lumbar disc disease with chronic low back pain.

At the December 2012 Board videoconference hearing, the Veteran reported that his duties during service included unloading and moving 55-gallon drums of fuel.  He indicated that with these duties he began to have problems with his back.  He stated that he did not go to sick call for those problems.  The Veteran's wife reported that the Veteran presently had arthritis in his low back, for which he received VA treatment.

The Veteran had a VA examination of his back in December 2013.  The Veteran indicated that in service he repeatedly handled 55-gallon drums of fuel, and low back pain developed.  He stated that he did not remember whether he had treatment during service for low back pain.  He reported that after service low back pain worsened over time.  He stated that presently he had constant low back pain.  

The examiner reported having reviewed the Veteran's claims file.  The examiner found that the Veteran had degenerative disc disease of the lumbar spine with spondylolisthesis and stenosis.  The examiner expressed the opinion that it is less likely than not that the Veteran's low back disorder was incurred in service or caused by injury, illness, or other events in service.  In explanation, the examiner noted that records from during and soon after service did not show any back problems.  The examiner found that records of low back pain and degeneration were from many years after service.  The examiner opined that if injury leading to the Veteran's current low back disorder had occurred in the Veteran's service in the 1960s, it is likely that symptoms and need for treatment would have arisen earlier than records show in this case.

As lumbar spine arthritis was not found during the year following separation from service, there is no basis to presume service connection for lumbar spine arthritis.

In recent years, the Veteran has reported that he began to experience low back pain during service.  During and soon after service, he did not report past or present low back symptoms when he was asked about his medical history.  The Veteran's statements in the 1960s about his condition in the 1960s are more likely to be accurate than his later statements, which require recollection about his condition forty or more years earlier.  There is no contemporaneous medical evidence of low back symptoms during or soon after service.  There is indirect evidence of low back degeneration by 1997, but 1997 also was long after the Veteran's service.  The VA clinician who examined the Veteran in 2013 provided a clear and logical explanation for the opinion that it is less likely than not that the current low back disorder is related to service.  The Board finds that opinion persuasive.  The Board concludes that the preponderance of the evidence is against service connection for the current low back disability.

Hip Disabilities

The Veteran contends that current left and right hip disabilities began during service or are related to his low back disability, for which he has claimed service connection.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected.  38 C.F.R. § 3.310(b).  The RO, and, in this decision, above, the Board, have denied service connection for the Veteran's low back disability.  Therefore, any relationship between current low back disability and current hip disability is not a basis for secondary service connection for hip disability.  Service connection for hip disability can be established if the evidence supports incurrence or aggravation of hip disability in service, or presumptive service connection for hip arthritis manifested to a compensable degree within a year after separation from service.

Records of treatment visits during the Veteran's service are silent for reports of pain or other symptoms in either hip.  In a July 1964 examination for separation from service, the Veteran reported having occasional soreness in his hips on awakening in the morning.  He indicated that the soreness disappeared spontaneously with walking.  The soreness reportedly was not accompanied by any complications or residual effects.  The examiner checked normal for the condition of the Veteran's spine, lower extremities, and other musculoskeletal areas.

After service, on a September 1965 National Guard enlistment examination, the examiner checked normal for the condition of the Veteran's spine, lower extremities, and other musculoskeletal areas.  The Veteran checked no for any history of arthritis, rheumatism, lameness, bone deformity, or joint deformity.  He wrote, "I consider myself in excellent health."

The claims file does not contain records of medical treatment of the Veteran during the years directly following his service.  The claims file contains records of treatment of the Veteran more recently, from 2004 forward.  In VA treatment in November 2004, the Veteran reported a history of chronic low back pain.  It was noted that in 1997 imaging showed significant degenerative disease at L4-L5.  Records of subsequent VA treatment reflect the Veteran's reports of ongoing chronic low back pain.  In August 2009, he stated that low back pain sometimes radiated into his right lower extremity.

In September 2011, the Veteran had a VA examination of his hips.  He reported having had problems with both hips since 1964.  He stated that during service his duties included unloading 55-gallon drums of fuel.  He indicated that presently both hips had pain, stiffness, tenderness, weakness, swelling, giving way, locking, fatigability, and lack of endurance.  He related having flare-ups of hip symptoms up to five to six times per day, with each flare-up lasting about half an hour.  He reported that during flare-ups he used a cane and could not walk long distances.  

The examiner observed that the Veteran had a normal posture, and walked with an antalgic gait due to hip and back pain.  The Veteran used a cane with walking.  The examiner found tenderness in the left and right hips.  The examiner did not find evidence of weakness or guarding in either hip.  There was some limitation of motion of each hip.  On x-rays, each hip appeared within normal limits.  The examiner's diagnoses for each hip were chronic strain with trochanteric bursitis.  VA asked the examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's current hip disabilities are related to his service.  The examiner stated that he could not resolve that question without resorting to mere speculation.  He noted that the history noted on the examination of the Veteran at separation from service was not sufficient to medically relate the current hip conditions to service.

In the December 2012 Board videoconference hearing, the Veteran reported that, with his service duties unloading 55-gallon drums of fuel, he began to experience pain in his hips and low back.  He recalled his service treatment records contain a reference to hip pain.  He reported that presently he had soreness in both hips.  He stated that a treating physician told him that his hip pain was related to his low back disorder.  He reported that treatment for his hip pain had included cortisone injections.

There is no competent evidence that there was arthritis in either of the Veteran's hips during the year following his service.  Therefore there is no basis to presume service connection for hip arthritis.

On his service separation examination, the Veteran reported occasional hip soreness.  The examiner did not find any significant hip disorder at that time.  About a year after service, on the 1965 National Guard examination, there was no complaint or finding of hip problems.  The earliest contemporaneous indication of post-service hip complaints is from many years after service.  The Veteran has claimed or implied continuity of hip symptoms since service.  However, the absence of complaints on the 1965 examination and the passage of many years without recorded complaints, work against a finding of continuity.  The clinician who performed the 2011 VA examination found that the hip symptoms reported at the separation examination were not sufficient to indicate a medical relationship between the symptoms in service and the strain and bursitis shown in 2011.  No clinician has supported a connection between the hip symptoms reported in 1964 and the current hip disorders.  The Board concludes that the preponderance of the evidence is against a relationship between the symptoms during service and the current disorders.  The Board therefore denies service connection for disabilities of the left and right hips.

Hearing Loss

The issue on appeal with regard to the Veteran's service-connected bilateral hearing loss is entitlement to a disability rating higher than 0 percent.  In October 2013, the Board addressed the Veteran's appeals and determined that this was the hearing loss rating issue on appeal.  Restatement of the history and the Board's determination follows.

In a January 2010 rating decision, the RO granted service connection, effective September 30, 2009, for bilateral hearing loss.  The RO assigned a disability rating of 90 percent.  In January 2011, the RO proposed to decrease the rating for bilateral hearing loss from 90 percent to 0 percent.  In April 2011, the RO received a letter from the Veteran's wife, explaining that the Veteran disagreed with the reduction.  The RO also received the report of hearing testing by a private clinician.  Because the RO's action in January 2011 was a proposal to decrease the rating, and was not a final determination, the information and argument submitted on the Veteran's behalf in April 2011 could not be a notice of disagreement (NOD).  There must first be a decision before a response to a statement can be a disagreement with a decision.

In a May 2011 rating decision, the RO discussed the letter and the hearing testing report that were received in April 2011.  The RO then put into effect the proposed decrease of the rating from 90 percent to 0 percent, effective August 1, 2011.

During the year after the RO mailed the May 2011 rating decision decreasing the rating, the Veteran did not submit an NOD with that decision.  In August 2011, the Veteran submitted several claims on a VA form for Veteran's Supplemental Claim for Compensation.  The Veteran entered on the form that he wanted to file a claim for an increased rating for hearing loss.  He did not state that he disagreed with the May 2011 rating decrease or wanted to appeal it.  His August 2011 submission with respect to the rating for hearing loss therefore was not an NOD with the May 2011 rating decrease, but rather was a new claim for an increased rating, that is, a rating higher than the 0 percent rating then in effect.  Therefore, he did not initiate a timely appeal of the rating decrease.  In a September 2011 rating decision, the RO continued the 0 percent rating.  In October 2011, the Veteran filed an NOD with the September 2011 rating decision.  The RO issued in March 2012 a statement of the case (SOC) addressing the rating for hearing loss.  In May and July 2012, the Veteran submitted statements indicating that he was appealing for a higher rating.  Based on the history, the Board determined in October 2013, and now continues to find, that the issue before the Board is an appeal for an increase above the 0 percent rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.

Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the hearing impairment level is from either Table VI  or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

Tables VI, VIa, and VII are reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


TABLE VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

On a VA audiological evaluation in December 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
100
105
105
LEFT
75
95
105
105
105

Speech recognition scores were 40 percent in the right ear and 32 percent in the left ear.  The puretone threshold averages were 99 decibels in the right ear and 103 decibels in the left ear.  Considering Tables VI and VIa, the hearing impairment levels were X in the right ear and XI in the left ear.  The test results were consistent with a 90 percent rating.

Private treatment records from January 2010 noted that the Veteran was undergoing hyperbaric oxygen chamber therapy to address prostate cancer.  It was noted that, with an attempted dive, the Veteran developed significant difficulty with his ears.  Examination showed erythema of the tympanic membranes in both ears, and a bloody middle ear effusion in the right ear.

On a private audiological evaluation in June 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
105
105
105
105
105

Speech recognition scores were not reported.  The puretone threshold averages were 105 decibels in the right ear and 105 decibels in the left ear.  Under Table VIa, the hearing impairment levels were XI in the right ear and XI in the left ear.  The test results were consistent with a 100 percent rating.

On a private audiological evaluation in July 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
70
85
90
90
LEFT
55
105
105
105
105

Speech recognition scores were not reported.  The puretone threshold averages were 84 decibels in the right ear and 105 decibels in the left ear.  Under Table VIa, the hearing impairment levels were VIII in the right ear and XI in the left ear.  The test results were consistent with a 70 percent rating.

On a VA audiological evaluation in September 2011, the Veteran reported that he had difficulty hearing and understanding speech.  He stated that he wore hearing aids.  The examiner found that the both auricles and external ears were within normal limits.  On testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
85
85
100
105
LEFT
95
100
100
105
105

Speech recognition scores were 0 percent in the right ear and 0 percent in the left ear.  The puretone threshold averages were 94 decibels in the right ear and 103 decibels in the left ear.  Considering Tables VI and VIa, the hearing impairment levels were XI in the right ear and XI in the left ear.  The test results were consistent with a 100 percent rating.  The examiner stated, however, that the test results were inconsistent and unreliable.  The examiner noted that, when the Veteran wore his hearing aids, he was able to hear and understand the examiner when she spoke more quietly than normal conversation and he was not looking at her.  The examiner stated that his hearing ability under those circumstances did not agree with the subjective results on testing.  The examiner recommended that the Veteran be reevaluated.

On a private audiological evaluation in May 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
85
105
105
LEFT
70
80
85
105
105

Speech recognition scores were 68 percent in the right ear and 64 percent in the left ear.  The puretone threshold averages were 95 decibels in the right ear and 94 decibels in the left ear.  Considering Tables VI and VIa, the hearing impairment levels were IX in the right ear and IX in the left ear.  The test results were consistent with a 60 percent rating.

In written statements, several people who know the Veteran indicated that he has great difficulty hearing.

In the December 2012 Board videoconference hearing, the Veteran reported that he and the VA clinician who examined him in 2011 disagreed on several matters.  He stated that the examiner seemed to indicate that the Veteran cheated on the testing.  The Veteran declared that he did not cheat on the testing.  He contended that the 2011 testing was not performed in a fair manner.

In October 2013, the Board remanded the hearing loss rating issue for a new examination.  The Board instructed that the examiner be asked to assess whether the tests results were reliable and explain his or her conclusion.

On a VA audiological evaluation in December 2013, the examiner reported having reviewed the claims file.  Puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
55
55
LEFT
30
35
45
50
55

Speech recognition scores were 92 percent in the right ear and 92 percent in the left ear.  The puretone threshold averages were 44 decibels in the right ear and 46 decibels in the left ear.  The hearing impairment levels were I in the right ear and I in the left ear.  The test results were consistent with a 0 percent rating.  The examiner stated that on testing there were multiple false negative responses.  With repeated instructions, the examiner reported, reliability improved, but inconsistencies between speech and pure tone results remained.  The examiner continued:

While useful for rating purposes, today's test results should be interpreted with caution as they reflect this Veteran's best volunteered responses.  It is suspected that Veteran's current hearing sensitivity is better than what is reflected in today's findings.

The variation in results of testing of the Veteran's hearing, and statements from examiners and the Veteran, raise questions as to how reliable the test results are, and make it difficult to determine the actual extent of the Veteran's hearing loss.  Under those circumstances, the reliability of all of the test results is at least somewhat uncertain.  In accordance with the Board remand, the instructions for the testing performed in December 2013 included a request to analyze the reliability of the test results.  Because the examiner analyzed the reliability of the test results, the findings of the 2013 examination are more carefully considered, and relatively more credible, than the findings of the other examinations.  The Board concludes that the 2013 test results are the best available information, and are adequately reliable information, as to the extent of the Veteran's hearing loss.  The 2013 test results show hearing impairment consistent with a 0 percent rating under the rating criteria.  Thus, the most reliable information, and greater weight of the evidence, indicates that the Veteran's hearing loss does not warrant a rating higher than 0 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's hearing loss has not required frequent hospitalizations.  His difficulty hearing and understanding speech causes some impairment in occupational functioning, but has not markedly interfered with employment.  The rating schedule criteria address the manifestations of the Veteran's hearing loss, and provide for higher ratings for greater levels of disability than are present in this case.  The rating schedule criteria thus are adequate for evaluating the Veteran's hearing loss.  It is not necessary to refer the rating of his hearing loss for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not suggest, that his hearing loss makes him unable to secure or follow a substantially gainful occupation.  The record in this case does not raise the issue of unemployability.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for left hip disability is denied.

Entitlement to service connection for right hip disability is denied.

Entitlement to a disability rating higher than 0 percent for bilateral hearing loss is denied.


REMAND

The Board must remand the issue of service connection for scoliosis again because the instructions in the Board's October 2013 remand were not fulfilled.  The Court has stated that a Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In the October 2013 remand, the Board noted that additional service department records were added to the claims file after the last time the RO considered, on its merits, the Veteran's claim for service connection for scoliosis.  The Board instructed the RO to reconsider that claim on its merits.  Before returning the case to the Board, the RO addressed other instructions in the October 2013 remand, but did not reconsider the scoliosis service connection claim on its merits.  At this time, the Board again remands the issue for the RO to reconsider it and issue a new rating decision.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO is to reconsider, on the merits, the Veteran's claim for service connection for scoliosis.  The RO is to consider all of the evidence.  If the claim for service connection for scoliosis remains denied, the RO is to issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, the RO is to return the case to the Board for appellate action.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


